Title: To James Madison from the Inhabitants of St. Simons Island, Georgia, 4 July 1812 (Abstract)
From: St. Simons Island, Georgia Inhabitants
To: Madison, James


4 July 1812. “Beg leave respectfully to state … That they are determined to use their utmost efforts in defence of that part of the country which they inhabit, and as far as in them lies, to support their Government in the arduous conflict which is about to take place: That those inhabitants who, from age and other causes are not liable to militia duty have enrolled themselves, and elected officers to lead them to any point of attack in their neighborhood; and that, notwithstanding the immense disproportion between the white and black population, should the Government extend its protecting arm to them in the mode peculiarly required by their local circumstances, they will feel no doubt of being enabled to repel any attack which may be made on them: That a reference to the Geographical situation of this Island will shew that an inlet makes in from the sea at its South end, and, extending many miles up the country, forms what is called Turtle river, on which are many large plantations; that a second inlet makes in between Long, and little St. Simons Islands, nearly opposite to the middle of the main island of the latter name; affording an easy passage for small arm’d vessels, and their boats to the doors of many of the planters, and that a third inlet enters at what is called Egg Island sound, being one of the branches of the Alatamaha river on which is situated the flourishing but defenceless little town of Darien. That the subscribers and other inhabitants are confident that, with the aid of a Gun Boat stationed in each of the above mentioned three inlets, they will have nothing to apprehend from foreign or domestic enemies.”
